DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “the completion property” might should be “the completion task”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10 , 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burmester et al. (US 20150241591 A1).
Regarding claim 1. Burmester discloses A method for characterizing a subsurface formation (abstract, borehole image analysis), the method comprising: 
receiving image data of the subsurface formation, the image data obtained using a sensor tool ([0016] borehole image reading sets; figure 2 [0068] a plurality of different borehole image reading sets 113); 
receiving a plurality of non-image data logs, each non-image data log being obtained by a different type of sensor tool (figure 2 [0068] a plurality of different openhole log data sets 111, a plurality of different core data sets 112; [0102] a series of sensors (or "buttons") can simultaneously record the micro-resistivity (or inverse conductivity) of a formation around the surface of a borehole wall); 
performing an electrofacies analysis on the plurality of non-image data logs ([0015] image-based electrofacies analysis for stratigraphic interpretations across multiple wells in clastic successions; [0019] generating a high resolution electrofacies), the electrofacies analysis comprising defining clusters wherein each cluster has a similar property to provide a plurality of electrofacies blocks ([0069] clustering of openhole log data can be analyzed and compared to core data; [0109] The high resolution electrofacies can be further used to establish a rock physics facies model. A rock physics facies model can associate a "cluster" in acoustic p-wave and bulk density log cross plots with a geological electrofacies because rock physic properties can be linked with various geological parameters), each electrofacies block representing a depth interval ([0072] depth matching the plurality of different openhole log data sets 111, the plurality of different core data sets 112, and the plurality of different borehole image reading sets 113);
partitioning the image data into multiple high-resolution depth segments that share a similar property, feature, and/or pattern for each electrofacies block ([0072] depth matching the plurality of different openhole log data sets 111, the plurality of different core data sets 112, and the plurality of different borehole image reading sets 113); and 
assigning data from the plurality of non-image data logs into a corresponding high-resolution depth segment to provide a high-resolution data log that characterizes the subsurface formation ([0072] depth matching the plurality of different openhole log data sets 111, the plurality of different core data sets 112, and the plurality of different borehole image reading sets 113; [0090] Core, openhole, and borehole image log (BHI) data were loaded to an interpretation software and passed through a comprehensive data quality control, reprocessing, and depth-matching procedure; [0102] logging tools can simultaneously record the micro-resistivity (or inverse conductivity) of a formation around the surface of a borehole wall; [0019] Generating a high resolution electrofacies can thereby enhance characterization of subsurface material composition of the hydrocarbon reservoir).

Regarding claim 2. Burmester discloses The method according to claim 1, further comprising: 
performing a quality check on the high-resolution data log ([0072] A comprehensive data quality control, reprocessing, and depth-matching procedure can help to assure high data quality); 
iterating the performing the electrofacies analysis, the partitioning, and the assigning in response to the high-resolution data log not passing the quality check ([0072] reprocessing the plurality of different openhole log data sets 111, the plurality of different core data sets 112, and the plurality of different borehole image reading sets 113; [0100] The binning process was a reiterative process until a compatible scheme to the manual electrofacies scheme was developed); and 
accepting the high-resolution data log in response to the high-resolution data log passing the quality check ([0072] to assure high data quality; [0100] until a compatible scheme to the manual electrofacies scheme was developed).

Regarding claim 4. Burmester discloses The method according to claim 2, further comprising: 
generating a digital rock model of the subsurface formation using the accepted high-resolution data log ([0108] This calibrated high resolution electrofacies can be an essential element for stratigraphic interpretations (FIG. 12 and FIG. 13), 3D reservoir models, and rock physics models (FIG. 14)); 
performing a flow simulation using the digital rock model to provide flow simulation output ([0005] models of the hydrocarbon reservoir that are used to simulate fluid flow within the hydrocarbon reservoir); and
determining a formation property from the flow simulation output ([0005] identifying subsurface material types and properties).

Regarding claim 5. Burmester discloses The method according to claim 4, wherein the formation property comprises at least one of a permeability, a capillary pressure, and a rock mechanical property ([0083] the porosity and permeability of a clastic rock can depend strongly on the grain-size and cementation).

Regarding claim 6. Burmester discloses The method according to claim 4, further comprising performing a borehole-related action based on the formation property using borehole-related equipment ([0025] operable by one or more processors to enhance borehole image analysis. The operations can also include generating a material-type scheme, responsive to the neural network map. The material-type scheme can associate each of the identified one or more material types with a plurality of material characteristics, including, for example, one or more of the following: material resistivity value and material grain size; [0082] mud filtrate with a known, constant resistivity can be used in the drilling process).

Regarding claim 7. Burmester discloses The method according to claim 6, wherein the borehole-related action comprises at least one of: 
drilling a new borehole at a location determined by the formation property; 
extending an existing borehole with a trajectory determined by the formation property; or 
performing a completion task in the borehole as determined by the formation property ([0082] mud filtrate with a known, constant resistivity can be used in the drilling process).

Regarding claim 10. Burmester discloses The method according to claim 1, further comprising generating a volumetric model comprising quantitative mineral volumetric information, porosity, and/or fluid saturation by optimizing simultaneous equations describing one or more interpretation models that relate tool responses to the mineral volumetric information, porosity, and/or fluid saturation ([0005] an individual material type may be associated with porosity and permeability ranges that differ greatly from those of another material type. An ability to identify the material types and characteristics within a hydrocarbon reservoir may consequently enhance models of the hydrocarbon reservoir that are used to simulate fluid flow within the hydrocarbon reservoir).

Regarding claim 17. Burmester discloses The method according to claim 1, wherein partitioning comprises extracting geological information from the image data set using texture analysis ([0095] The integration of geological textures identified from the BHI and core with the "constrained gross facies scheme" created a high resolution electrofacies).

Regarding claim 19. Burmester discloses The method according to claim 1, wherein assigning comprises imposing volumetric rules, petrophysical constraints, and/or geological constraints on the data from the plurality of non-image data logs with respect to the high-resolution depth segments ([0108] use of image-based petrophysical analysis techniques (FIG. 7) within this "constrained gross scheme" can provide robust high resolution electrofacies at each well (FIG. 12, FIG. 17, FIG. 18, FIG. 19, and FIG. 20)).

Regarding claim 20. The same analysis has been stated in claims 1, 4 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burmester et al. (US 20150241591 A1).
Regarding claim 3. Burmester discloses The method according to claim 2, wherein passing the quality check comprises various aspects and steps ([0073] Quality control can include various aspects and steps. Quality control can include checking: (1) for the presence of all curves in the raw and processed data, i.e., for completeness; (2) that the formatting and packaging of curves is in a manner acceptable by industry standard application software, as will be understood by those skilled in the art; (3) that the raw data was not inappropriately modified, e.g., by incorrect filtering of orientation curves).
However, Burmester does not explicitly disclose
a difference between theoretical and input curves be less that a difference threshold value, a confidence level in clustering should be larger than a confidence threshold value, and/or a number of isolated points should be less than isolated point threshold value.
Official Notice is taken that it is well known in the art to use the above mathematical/statistical methods for classification/clustering and curve fitting, etc.

Regarding claim 8. Official Notice is taken that it is well known in the art to perforate a casing at a depth that leads directly to a reservoir of hydrocarbons, in order to produce hydrocarbons (Burmester [0005] to produce hydrocarbons, such as oil and gas).

Regarding claim 16. Burmester discloses The method according to claim 1, wherein the partitioning comprises normalization, smoothing, and quantization of the image data ([0074] BHI data is often provided as normalized data, either normalized over the whole logged interval, or over a moving, short fixed interval (e.g., a four-foot window)).
Official Notice is taken that it is well known in the art to comprise smoothing, and quantization of the image data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burmester et al. (US 20150241591 A1) in view of Ye et al. (US 20020091489 A1).
Regarding claim 9. Ye discloses performing data preparation on the image data and the non-image data logs, the data preparation comprising at least one of: 
removing non-formation effects from the image data and/or the non-image data logs; 
calculating uncertainties associated with the image data and/or the non-image data logs and normalizing the image data and/or the non-image data logs using the uncertainties; 
aligning the image data and the non-image data logs to a reference depth system; 
filtering the non-image data logs into a lowest resolution of all the non-image data logs ([0058] The geologist draws a line to fit this data trend, and this line corresponds to the lowest resolution of the electrofacies ordering; [0061]); 
extracting a statistical parameter from the image data log and calculating a rolling average of that parameter to match the lowest resolution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Burmester and Ye, to perform the data preparation, in order to better represent the data.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burmester et al. (US 20150241591 A1) in view of KORMAKSSON et al. (US 20160208582 A1).
Regarding claim 11. KORMAKSSON discloses performing an electrofacies analysis comprises reducing a number of components of a feature vector used for characterizing a subsurface formation from a first number to a second number, wherein the second number of components explains at least a threshold value of a variance of the feature vector (figure 4, [0009] a method for a functional Principal Components Analysis (fPCA) for extracting features from well data; [0022] The number K of principal components to be extracted for each physical curve can be chosen according to a proportion of the total variation in the curves explained by the first K components; [0027] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Burmester and KORMAKSSON, to use the method for a functional Principal Components Analysis (fPCA), in order to extract features.

Regarding claim 12. KORMAKSSON discloses The method according to claim 11, wherein the reducing comprises performing a principal component analysis having an orthogonal linear transformation (figure 4, [0009] a method for a functional Principal Components Analysis (fPCA) for extracting features from well data).
The same motivation has been stated in claim 11.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burmester et al. (US 20150241591 A1) in view of Sidiropoulos (US 20190096269 A1).
Regarding claim 13. Sidiropoulos using a mathematical technique comprising K-mean, agglomerative hierarchical clustering, Gaussian mixture model (GMM), spectral, and/or fuzzy C-mean clustering ([0049] a K-means clustering algorithm is implemented for classification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Burmester and Sidiropoulos, to use a mathematical technique such as K-mean, in order to better cluster the data.

Regarding claim 14. Sidiropoulos dicloses selecting a clustering algorithm and a number of clusters using a quality metric ([0057], [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Burmester and Sidiropoulos, to select a clustering algorithm and a number of clusters using a quality metric, in order to better cluster the data.

Regarding claim 15. Sidiropoulos dicloses The method according to claim 14, wherein the quality metric comprises Silhouette score (SS), Calinski-Harabasz score (CH), Davies-Bouldin score (DB), Bayesian Information Criterion (BIC), minimum/maximum number of elements in a cluster, and/or number of isolated elements in a cluster ([0057], [0125]).
The same motivation has been stated in claim 14.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burmester et al. (US 20150241591 A1) in view of SENGUPTA et al. (US 20220238208 A1).
Regarding claim 18. Burmester discloses The method according to claim 17, the textural aspects comprising contrast, homogeneity, correlation, and/or entropy within the image data ([0102] image contrasts, i.e., light and dark image coloring).
Howver, Burmester does not disclose using a Gray Level Co-occurrence Matrix (GLCM) to convert raw images into attribute images considering different textural aspects.
SENGUPTA discloses using a Gray Level Co-occurrence Matrix (GLCM) to convert raw images into attribute images considering different textural aspects ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Burmester and SENGUPTA, to use a Gray Level Co-occurrence Matrix (GLCM) to convert raw images into attribute images considering different textural aspects, in order to extract features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488